     Case 1:95-cr-00072 Document 832 Filed 05/12/20 Page 1 of 2 PageID #: 2754



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                               CRIMINAL NO. 1:95-00072-07

WILLIAM HASKINS

                        MEMORANDUM OPINION AND ORDER

        As an alternative to his motion for a reduction in his term

of supervised release under the First Step Act, defendant asked

the court to consider early termination of his term of supervised

release under 18 U.S.C. § 3583(e)(1).            Yesterday, the court

granted defendant’s request for release under the First Step Act

and reduced his term of supervised release on Count Twenty-Four

to three years.

        18 U.S.C. § 3583(e)(1) provides in pertinent part:

        The court may, after considering the factors set forth
        in section 18 U.S.C. § 3553(a)(1), (a)(2)(B),
        (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
        (a)(7) . . . terminate a term of supervised release and
        discharge the defendant released at any time after the
        expiration of one year of supervised release, pursuant
        to the provisions of the Federal Rules of Criminal
        Procedure relating to the modification of probation, if
        it is satisfied that such action is warranted by the
        conduct of the defendant released and the interest of
        justice[.]

        Given the reduction of his term of supervised release under

the First Step Act, defendant is currently serving a three-year

term of supervised release on all counts.             According to his

filings and his probation officer, he has successfully completed

more than two-thirds of that term.           The court has considered
  Case 1:95-cr-00072 Document 832 Filed 05/12/20 Page 2 of 2 PageID #: 2755



defendant’s background, his performance while on supervised

release, and the recommendation of the United States Probation

Office.   The court is of the opinion that this is an appropriate

case for early termination of supervised release.

     Based on the foregoing and pursuant to 18 U.S.C. §

3583(e)(1), it is therefore ORDERED that defendant be released

from his term of supervised release effective immediately.

     The Clerk is directed to send a copy of this Order to

counsel of record, to the United States Marshal for the Southern

District of West Virginia, and to the Probation Office of this

court.

     IT IS SO ORDERED this 12th day of May, 2020.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                      2
